Title: From Thomas Jefferson to John S. Richardson, 6 September 1824
From: Jefferson, Thomas
To: Richardson, John S.


                        
                        
                            Monticello
                            Sep. 6. 24.
                    I am very sensible, gentlemen, of the  favor done me in proposing to make me an honorary member of the Franklin society of Brown university in Providence. I accept the honor with thankfulness, and as a mark of your good will, altho’ conscious that at my age and distance I can add nothing to the treasures of science of which it will be the depository. prayers for it’s success can be my only contribution. these will be sincerely offered with assurances of my respectful consideration to the society and to yourselves.